DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/JP2019/031715 08/09/2019
FOREIGN APPLICATIONS
JAPAN 2018-152109 08/10/2018
	This office action is in response to Applicant’s amendment submitted July 14, 2022.  Claims 1-4 and 7-11 are pending.
	The rejection of claims 1-3 and 9-10 under 35 U.S.C. 102(a)(1) as anticipated by GB1050452 as evidenced by Shibasaki-Kitakawa or, in the alternative, under 35 U.S.C. 103 as obvious over GB1050452 in view of Shibasaki-Kitakawa is withdrawn.  The cited references do not teach that the absorption step is conducted in advance of the esterification reaction.  Shibasaki-Kitakawa teaches that all the reagents are added at one time.  The order of steps in the claimed method is critical, as explained on page 4 of the specification.
	The rejection of claim(s) 1-4 and 9-10 under 35 U.S.C. 102(a)(1) as anticipated by Andoh as evidenced by Shibasaki-Kitakawa or, in the alternative, under 35 U.S.C. 103 as obvious over Andoh in view of Shibasaki-Kitakawa, is withdrawn.  The cited references do not teach that the absorption step is conducted in advance of the esterification reaction.  The rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over Andoh in view of Shibasaki-Kitakawa or Andoh as evidenced by Shibasaki-Kitakawa is withdrawn for the same reason.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant's amendment as discussed above is sufficient to remove all rejections made in the prior office action and to place the application in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA D BERRY/             Primary Examiner, Art Unit 1623